EXHIBIT 10.1

 

RelationServe Media, Inc.

6700 North Andrews Avenue

Ft. Lauderdale, Florida 33309

Telephone: 954-202-6000

 

 

By Hand

November 11, 2005

 

Mandee Heller Adler

3151 North 36th Street

Hollywood, Florida 33021

 

 

Re:

Releases and Employment Severance Agreement

 

 

Dear Ms. Adler:

 

The purpose of this letter Agreement (“Agreement”) is to confirm our mutual
understanding and agreement concerning your resignation as an officer, director,
and employee of RelationServe Media, Inc. (the “Company”) and each of its
subsidiaries. The terms and conditions of this Agreement are as set forth below:

 

1.

You and the Company agree that you have resigned as an employee, officer, and
director of the Company and each of its subsidiaries effective November 10,
2005.

 

2.

Upon the terms and subject to the conditions of this Agreement, the Company
agrees to furnish to you the following consideration: (a) on the date hereof, a
payment in the amount of twenty-five thousand dollars ($25,000.00), (b) an
additional payment in the amount of twenty-five thousand dollars ($25,000.00),
made by delivery of a check payable to you in that amount on or before April 6,
2005, (c) on the date hereof, an option to purchase a total of one-hundred
thousand (100,000) shares of the common stock, par value $0.0001 per share
(“Common Stock”), of the Company, exercisable at any time and from time to time
through November 10, 2008 at an exercise price of $3.85 per share, which option
has been granted under the Company’s 2005 Incentive Stock Plan (the “Plan”) and
the resale of the underlying shares of which shall be registered by the Company,
at its expense, on its next registration statement (whether it be on a Form S-8,
Form SB-2, or otherwise) filed with the Securities and Exchange Commission
(“SEC”), and (d) on the date hereof, one hundred thousand (100,000) shares of
restricted Common Stock issued under the Plan, the resale of which shall be
registered by the Company, at its expense, on its next registration statement
(whether it be on a Form S-8, Form SB-2, or otherwise) filed with the SEC.

 

 

3.

In consideration of the Company’s agreement to the terms and conditions of this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by you, you hereby voluntarily
release and discharge any and all known and unknown claims, demands, actions,
damages, lawsuits, obligations,

 

 

 

 


--------------------------------------------------------------------------------



Mandee Heller Adler

November 11, 2005

Page 2

 

 

promises, administrative actions, charges, employment contracts, compensation
contracts, benefits contracts, causes of action, or liabilities that you
presently have or may have against or with respect to the Company, and its
successors, assigns, representatives, divisions, affiliates, partnerships, joint
ventures, subsidiaries, officers, agents, directors, supervisors, attorneys,
employees and each and any one of them and their heirs, executors,
administrators, successors and assigns, and all persons acting by, through,
under or in concert with any of them. The claims which you hereby release and
discharge include, but are not limited to, claims that in any way relate to: (i)
your employment with the Company and/or the resignation therefrom, such as
claims for compensation, bonuses, commissions, outstanding invoice claims,
pay-in-lieu of notice, automotive expenses, lost wages, unused accrued vacation
or sick pay, reinstatement, retaliation, or any kind of state or federal
statutory, constitutional or common law claims; (ii) the design or
administration of a benefit plan or any other employee benefit program; (iii)
any rights you may have to severance or similar benefits or to post-employment
health or group insurance benefits; and/or (iv) any claims to attorneys’ fees or
other indemnities.

 

You understand that the claims you are releasing and discharging may arise under
differing laws, including, but not limited to, the following:

 

Antidiscrimination statutes, such as the Age Discrimination in Employment Act
(“ADEA”); Executive Order 11141, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1866 (42 U.S.C. § 1981), and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex; all
applicable state and local laws which prohibit discrimination based on race,
creed, color, national origin, ancestry, age, marital status, disability, sex or
a typical hereditary cellular or blood trait of any kind, or because of the
liability for service in the Armed Forces of the United States or the
nationality of any individual; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans with Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibits
discrimination against the disabled; the Florida Civil Rights Act of 1992; the
Florida Religious Freedom Restoration Act; Florida Workers’ Compensation Law;
and any other federal, state, or local laws prohibiting employment
discrimination.

 

Federal and State labor and employment statutes, such as the National Labor
Relations Act; the WARN Act, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Fair Labor
Standards Act of 1938, as amended, which regulates wage and hour matters; the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) which requires
an employer to give notice of an employee’s right, if any, to continue medical
insurance at the employee’s cost; the Family and Medical Leave Act of 1993 which
requires employers to provide leaves of absence under certain circumstances; any
other federal laws relating to employment, such as veterans’ reemployment; and
rights and claims under federal, state or local wage and hour laws.

 

 

 


--------------------------------------------------------------------------------



Mandee Heller Adler

November 11, 2005

Page 3

 

 

 

Other laws, such as federal, state, or local laws restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local laws providing recourse for alleged wrongful discharge,
physical or personal injury, workers’ compensation, emotional distress, fraud,
negligent misrepresentation, defamation, and similar or related claims.

 

The laws referred to hereinabove include statutes, regulations, and/or other
administrative guidance, and common law doctrines.

 

4.

In consideration of your agreement to the terms and conditions of this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Company, the Company, for
itself and on behalf of each of its subsidiaries, voluntarily releases and
discharges any and all known and unknown claims, demands, actions, damages,
lawsuits, obligations, promises, administrative actions, charges, causes of
action, or liabilities that the Company or any of its subsidiaries presently has
or may have against or with respect to you, and your heirs, executors, and
administrators.

 

5.

It is understood and agreed that nothing herein shall be deemed to constitute an
admission by either you or the Company of any liability or violation of any
applicable state or federal law or any rule or regulation. Neither the release
set forth in section 3 hereof nor the release set forth in section 4 hereof
shall be deemed to release or discharge, or otherwise impair any rights or
obligations under this Agreement.

 

6.

In the event the Company does not have any director’s and officer’s liability
policy providing any coverage for former officers or directors of the Company,
the Company shall notify you of such.

 

7.

The Company agrees that the Company will indemnify you, to the fullest extent
permitted under the General Corporation Law of the State of Delaware, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by you in connection with any
threatened, pending or completed action, suit or proceeding in which you are a
party or threatened to be made a party by reason of the fact that you were a
director, officer, or employee of the Company or any of its subsidiaries.

 

8.

You acknowledge that you may possess secret, confidential, or proprietary
information or trade secrets concerning the operations, future plans, or
business methods of the Company and/or any or all of its subsidiaries. You
promise never to use or disclose any such information unless:

 

 

 

 


--------------------------------------------------------------------------------



Mandee Heller Adler

November 11, 2005

Page 4

 

 

 

(a)

It is information that is or becomes generally publicly available (other than as
a result of any act or omission on your part or breach of a duty of secrecy or
confidence by any other person or entity);

 

(b)

It is information that you received on a nonconfidential basis from a source
(other than the Company, any of it subsidiaries, or any of their respective
representatives) not bound by an obligation of secrecy of confidentiality to the
Company or any of its subsidiaries.

 

(c)

The information is required by applicable law or judicial process to be
disclosed and then only to the extent and to whom disclosure is required, but
only after you provide (i) immediate notice to the Company of any third party’s
request for such information, which notice shall include your intent with
respect to such request, and (ii) sufficient opportunity for the Company to
challenge or limit the scope of the disclosure on behalf of itself or any of its
subsidiaries.

 

9.

You agree to return to the Company, on the date of this letter, all of the
Company’s property in your possession including but not limited to all keys,
business files or documents.

 

10.

You agree that you shall not, at any time or in any place, knowingly seek, apply
for, or accept employment with the Company or any of its subsidiaries,
successors, assigns, representatives, divisions, affiliates, partnerships and/or
joint ventures.

 

11.

You agree to refrain from making any statements, written or oral, which
disparage or defame the goodwill or reputation of the Company and/or which could
adversely affect the morale of the Company’s employees, except as may be
compelled by law.

 

12.

All notices that are required or may be given pursuant to the terms of this
Agreement shall be in writing and shall be sufficient in all respects if given
in writing and (i) delivered personally, (ii) mailed by certified or registered
mail, return receipt requested and postage prepaid, or (iii) sent via a
responsible overnight courier, to the parties at their respective addresses set
forth above, or to such other address or addresses as either party shall have
designated in writing to the other party hereto. The date of the giving of such
notices delivered personally or by carrier shall be the date of their delivery
and the date of giving of such notices by certified or registered mail shall be
the date five days after the posting of the mail. All notices that are required
to be, or may be, given to the Company pursuant to the terms of this Agreement
shall be addressed to the attention of the Company’s Chief Executive Officer.

 

13.

Each of the parties hereto hereby acknowledges and agrees that the party has
reviewed the terms of this Agreement with an attorney of that party’s own
choice.

 

14.

This Agreement is made and entered into in the State of Florida and shall in all
respects be interpreted, enforced and governed under the laws of said State.

 

 

 


--------------------------------------------------------------------------------



Mandee Heller Adler

November 11, 2005

Page 5

 

 

 

 

15.

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term, or provision shall be deemed not to be a
part of this Agreement.

 

16.

Failure to insist upon strict compliance with any of the terms or conditions
hereof shall not be deemed a waiver of such term or condition, nor shall any
waiver or relinquishment of any right or power hereunder at any one or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

 

17.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supercedes any and all prior agreements,
understandings, or arrangements, written or oral, between the parties with
respect to the subject matter hereof. This Agreement may be modified or amended
only by an instrument in writing signed by both parties hereto.

 

18.

This Agreement may be signed in counterparts, each of which shall be deemed to
be an original, and all of which, when taken together, shall constitute one and
the same instrument.

 

Please acknowledge your agreement to the terms and conditions set forth above by
signing and dating below where indicated, and returning this letter to the
Company, whereupon this letter shall serve as a binding agreement between you
and the Company.

 

Sincerely,

 

RelationServe Media, Inc.

 

By: /s/ Michael H. Brauser

Michael H. Brauser

 

Chairman of the Board of Directors

 

CERTIFICATION

 

I knowingly and voluntarily have entered into, and agreed to the Agreement set
forth above, understanding its significance and my obligations.

 

DATED: November 11, 2005

 

 

/s/ Mandee Heller Adler

Mandee Heller Adler



 

 

 